             Case 1:18-cv-01105-LMM Document 34 Filed 05/03/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                       ATLANTA DIVISION

 DONNA BOLDEN



                         Plaintiff,
                                                    Case No. 1:18-cv-01105-LMM
             v.

 CRAFTSMEN CONTRACTORS, LLC,
 et   al.,

                         Defendants.


                             ORDER APPROVING SETTLEMENT
                        AND DISMISSING CASE WITH PREJUDICE

         This matter is before the Court upon the parties' ,Joint Motion to Approve


Settlement Agreement [32]. The Court held a hearing on the matter on May 3,

2019. The Court has considered the Joint Motion and the proposed settlement


agreement entered into by the parties to this action, and it is ORDERED as


follows:



         1.       The Joint Motion to Approve Settlement is GRANTED.

         2. The Court finds that the agree-upon terms and conditions of settlement


                  of this litigation arising under the Fair Labor Standard Act, as set forth in


                  the Settlement Agreement is hereby APPROVED.

         3. This case is hereby DISMISSED with prejudice, with costs and fees to


                  be paid pursuant to the terms of the Settlement Agreement.
 Case 1:18-cv-01105-LMM Document 34 Filed 05/03/19 Page 2 of 2




4. The Court shall retain jurisdiction over the action to enforce the terms of


   the Settlement Agreement.



IT IS SO ORDERED in this 3rd day of May, 2019.




                                       LEIGH MARTIN MA
                                       UNITED STATES DISTRI     JUDGE




                                   2
